DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 01/12/2022. Claims 1 and 10-14 have been amended. Claim 9 has been cancelled. Claims 15-17 have been added. 

Specification
3.	The amended title filed on 01/12/2022 has been accepted and made of record. 

4. 	The amendments to the Specification filed on 01/12/2022, for correcting minor typographical errors of paragraphs 0045 and 0061, have been accepted and made of record. 


Allowable Subject Matter
5.	Claims 1-8 and 10-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
 	The prior art teaches generating depth images or gray-scale images of original input images and zooming independently into both images. However, the prior art fails to disclose the specific limitations as follows. 
claim 1, the prior art does not teach or fairly suggest “…(2) a second acquisition unit configured to acquire distribution information of an evaluation value corresponding to the image;  (3) an output unit configured to output the image or the distribution information of the evaluation value; and (4) a control unit configured to execute output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that provides instructions for magnification of magnification display of the image or the distribution information of the evaluation value, wherein the distribution information of the evaluation value includes a focus information distribution of the image…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-8 and 10-12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	 Regarding claim 13, the prior art does not teach or fairly suggest “…acquiring distribution information of an evaluation value corresponding to the image; outputting the image or the distribution information of the evaluation value; and executing output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that specifies magnification of the magnification display of the image or the distribution information of the evaluation value, wherein the distribution information of the evaluation value includes a focus information distribution of the image…” and used in combination with all of the other limitations of claim 13.

10. 	 Regarding claim 14, the prior art does not teach or fairly suggest “…acquiring distribution information of an evaluation value corresponding to the image; outputting the image or the distribution information of the evaluation value; and executing output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that specifies magnification of the magnification display of the image or the distribution information of the evaluation value, -6-wherein the distribution information of the evaluation value includes a focus information distribution of the image…” and used in combination with all of the other limitations of claim 14.

11. 	 Regarding claim 15, the prior art does not teach or fairly suggest “…(2) a second acquisition unit configured to acquire distribution information of an evaluation value corresponding to the image; (3) an output unit configured to output the image or the distribution information of the evaluation value; and (4) a control unit configured to execute output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that provides instructions for magnification of magnification display of the image or the distribution information of the evaluation value, wherein the distribution information of the evaluation value includes any one of an exposure information distribution, a contrast information distribution, an image blur information distribution, and a distribution indicating a degree of overexposure/underexposure…” and used in combination with all of the other limitations of claim 15.

12. 	 Regarding claim 16, the prior art does not teach or fairly suggest “…acquiring distribution information of an evaluation value corresponding to the image; -7-outputting the image or the distribution information of the evaluation value; and executing output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that specifies magnification of the magnification display of the image or the distribution information of the evaluation value, wherein the distribution information of the evaluation value includes any one of an exposure information distribution, a contrast information distribution, an image blur information distribution, and a distribution indicating a degree of overexposure/underexposure…” and used in combination with all of the other limitations of claim 16.

13. 	 Regarding claim 17, the prior art does not teach or fairly suggest “…acquiring distribution information of an evaluation value corresponding to the image; outputting the image or the distribution information of the evaluation value; and executing output control to coordinate the display of the image and the display of the distribution information of the evaluation value with each other in accordance with an operation that specifies magnification of the magnification display of the image or the distribution information of the evaluation value, wherein the distribution information of the evaluation value includes any one of an exposure information distribution, a contrast information distribution, an image blur information distribution, and a distribution indicating a degree 

14. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/15/2022